          Case 3:20-cv-05309-CRB Document 14 Filed 08/04/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION

10
     COLIN SCHOLL and LISA STRAWN, on
11   behalf of themselves and all others        Case No. 3:20-cv-5309
     similarly situated.
12                                              DECLARATION OF LISA STRAWN IN
                      Plaintiffs,               SUPPORT OF PLAINTIFFS’ MOTION
13                                              FOR: (1) PRELIMINARY INJUNCTION; (2)
     v.
                                                CLASS CERTIFICATION; AND (3)
14
     STEVEN MNUCHIN, in his official            APPOINTMENT OF CO-LEAD CLASS
15   capacity as the Secretary of the U.S.      COUNSEL
     Department of Treasury; CHARLES
16   RETTIG, in his official capacity as U.S.
     Commissioner of Internal Revenue; U.S.
17   DEPARTMENT OF THE TREASURY;
     the U.S. INTERNAL REVENUE
18   SERVICE; and, the UNITED STATES OF
     AMERICA.
19

20                    Defendants.

21

22

23

24

25

26

27

28

                                                            DECL. OF LISA STRAWN ISO PLFS’ MTN. FOR
                                                                           PRELIMINARY INJUNCTION
                                                                               CASE NO. 3:20-CV-5309
       Case 3:20-cv-05309-CRB Document 14 Filed 08/04/20 Page 2 of 4



 1          I, Lisa Strawn, declare as follows:
 2          1.      I am a United States citizen recently released from San Quentin State Prison in
 3   Marin, California, and I am a plaintiff in the above-titled action. I am a resident of California and
 4   over the age of 18. I have personal knowledge of the facts herein and, if called upon to testify to
 5   those facts, I could and would do so competently.
 6          2.      I have not received an Economic Impact Payment (“EIP”) despite meeting the
 7   eligibility criteria of Congress. I am aware that the IRS issued EIP funds while I was incarcerated,
 8   and that the IRS policy says that incarcerated people are not eligible for those funds. As a result,
 9   I have not made a claim for those funds because I understand it would be pointless to do so, and
10   because I do not want to be accused of attempting to commit a fraud on the government, which
11   could put me at risk for being picked up and returned to prison.
12          3.      On July 13, 2020, I learned I was being scheduled for immediate release from San
13   Quentin. I was released the following day, on July 14, 2020.
14          4.      Since my release I have been quarantined because I contracted COVID19 when I
15   was incarcerated at San Quentin. The virus was everywhere, and over 2,000 people (incarcerated
16   and staff) have been infected there. Beginning in June 2020, there were at least 10 alarms of “man
17   down” per day, which means people were in critical condition and being removed from their
18   cells. Towards the end of my incarceration at San Quentin, at least 50 to 60 people were being
19   removed from their cells per day and some died. It was terrifying.
20          5.      Because my health has been stable so far, I expect to get out of quarantine soon. I
21   am concerned for the long-term health impacts of COVID19, and for the job market that has been
22   wrecked.
23          6.      I am currently staying in temporary housing. I need the EIP funds so I can get
24   back on my feet while jobs are so scarce.
25          7.      In addition to finding permanent housing, I need the EIP funds to purchase food,
26   clothes, shoes, and hygienic products such as soap, toothpaste, and other items. I also need the
27   EIP funds to pay for transportation costs.
28
                                                                        DECL. OF LISA STRAWN ISO PLFS’ MTN. FOR
                                                    1                                  PRELIMINARY INJUNCTION
                                                                                           CASE NO. 3:20-CV-5309
        Case 3:20-cv-05309-CRB Document 14 Filed 08/04/20 Page 3 of 4



 1          8.      Without the EIP funds, I don’t know if I will have enough money to take care of
 2   my basic needs.
 3          9.      While I was incarcerated, I regularly had to spend my own money in order to buy
 4   basic items like shampoo, soap, and other necessities. On average, this cost me approximately
 5   $36-$100 per month. A lot of other incarcerated people also had to rely on friends and family to
 6   supplement the meager income they earned from prison labor so that they could pay for the cost
 7   of staying in contact with the outside world and other basic hygiene and food products. Without
 8   that support, it would have been difficult and possibly impossible for us to maintain our mental
 9   and physical health in prison and to focus on rehabilitation and reentry.
10          10.     I have been actively involved in the investigation and prosecution of this case,
11   including providing my counsel with information relevant to the complaint and instant motion. I
12   have also reviewed case-related documents, and communicated regularly with my counsel
13   regarding this litigation. I am prepared to continue supporting counsel’s efforts to litigate this
14   case on behalf of the proposed Class, and to stay informed about the status and progress of the
15   lawsuit.
16          11.     I understand the responsibilities of a class representative, including my duty to act
17   in the best interests of all class members. I am prepared to fulfill my duties to other members of
18   the proposed class, and will continue to do so if the Court permits the case to proceed as a class
19   action. I am committed to seeing this litigation through to the end, and am willing to undertake
20   any responsibilities required of me as a class representative, including being deposed,
21   participating in any settlement discussions, and testifying at trial, if necessary.
22          12.     In the event that I am appointed as a class representative, I will represent the
23   interests of the other proposed class members as I would my own. I recognize that any resolution
24   of this lawsuit, such as by settlement or dismissal, is subject to Court approval and must be in the
25   best interests of the proposed class as a whole. I am not aware of any conflict of interest between
26   myself and other proposed class members. I have not been promised any special treatment or
27   compensation in exchange for my willingness to be a class representative in this case.
28
                                                                        DECL. OF LISA STRAWN ISO PLFS’ MTN. FOR
                                                      2                                PRELIMINARY INJUNCTION
                                                                                           CASE NO. 3:20-CV-5309
        Case 3:20-cv-05309-CRB Document 14 Filed 08/04/20 Page 4 of 4



 1          13.     I do not have a direct or personal relationship with any of the Defendants in this
 2   lawsuit, and do not currently have any pending claims against any of the Defendants outside of
 3   the claims raised in this action.
 4

 5          I declare under penalty of perjury under the laws of the United States that the foregoing is
 6   true and correct.
 7          Executed on the 4 of August, 2020, in San Francisco, California.
 8

 9                                                        /s/ Lisa Strawn*
                                                          LISA STRAWN
10

11   *Ms. Strawn authorized use of her electronic signature. Due to slowdowns in mail handling and
12   processing related to the COVID-19 pandemic, Counsel will file an updated declaration with a
     physical signature as soon as it becomes available.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     DECL. OF LISA STRAWN ISO PLFS’ MTN. FOR
                                                    3                               PRELIMINARY INJUNCTION
                                                                                        CASE NO. 3:20-CV-5309
